Title: To Benjamin Franklin from Anthony Tissington, 17 May 1767
From: Tissington, Anthony
To: Franklin, Benjamin


Dear Sir
Alfreton 17th May 1767.
When I wrote last to you I do not remember; as I’ve been hurried about, so as Scarce to sit down since I saw you last: but remembering that you talked of leaving England this Summer; along with Mr. Paxton, who has not [illegible], I want to learn your Motions; that if you shou’d once more make me happy here, I may know how to govern my own, and not be miserable by being out of the way.
At your leasure let me hear, of your Health; your movements; your time of Stay in England; and how Mrs. Stephenson does; to whom, and to your self, my Wife, Who is much better, Joins me in best Wishes.
Inclos’d I send you Copies of two Estimates of Fire Engines, as Erected in Derbyshire.

I beleive we shall preserve our mineral Liberties, whole and entire; that compleated, I am determined to set down in quiet, and pursue my own favourite studies; or remove to my Farm in East-Florida, and call [upon] you in my passage, and am Dear Sir Yours Entirely and allways
Anth Tissington
 Addressed: To / Benjamin Franklin Esqr / in Craven street Strand / London
